PATTERSON, Chief Judge.
Appellant Aim Target Programs, Inc., challenges an order allowing amendment of appellee Ronald Murray’s answer to seek attorney’s fees under section 542.385, Florida Statutes (Supp.1996), and the resulting order awarding attorney’s fees to Murray. At the time the trial court heard and granted Murray’s motion to amend his answer, the trial court had already entered final summary judgment *1271in Murray’s favor1 and an order of dismissal on the remaining parties’ joint stipulation of dismissal. Thus, the lawsuit had terminated, and the trial court had no jurisdiction to entertain a motion to amend the answer. See Miller v. Fortune Ins. Co., 484 So.2d 1221, 1223 (Fla.1986) (holding that trial court has no jurisdiction after litigation is concluded, except in “very limited circumstances” on a motion for relief from judgment under Florida Rule of Civil Procedure 1.540). Therefore, we reverse the order allowing Murray to amend his answer to assert a claim for attorney’s fees under section 542.335. As a result, Murray failed to plead entitlement to attorney’s fees under section 542.335, thereby waiving the claim. See Stockman v. Downs, 573 So.2d 835 (Fla.1991); Landry v. Countrywide Home Loans, Inc., 731 So.2d 137 (Fla. 1st DCA 1999). Accordingly, we vacate the attorney’s fees order.
THREADGILL and DAVIS, JJ., Concur.

. Aim did not file a motion for rehearing, nor did it file a notice of appeal from the final summary judgment.